Citation Nr: 1439940	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-10 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left shoulder and arm disorder.

2.  Entitlement to a rating in excess of 10 percent for the residuals of a left hand crush injury including arthritis of the distal interphalangeal joints and scar.  


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from July 1966 to July 1969 and from November 1971 to March 1972.  From July 1967 to April 1968, he had service in the Republic of Vietnam, where his awards and decorations included the Combat Action Ribbon.

The issue of entitlement to an increased rating for the appellant's service-connected left hand disorder was before the Board of Veterans' Appeals (Board) in December 2009 and June 2012.  In addition, the appellant sought a rating in excess of 50 percent for post-traumatic stress disorder (PTSD).  Each time, the case was remanded for further development to the VA Appeals Management Center (AMC) in Washington, D.C.  In part, the Board directed the AMC to perform the following actions:

1.  Associate with the claims folder records reflecting the appellant's treatment at the VA Medical Centers (MC's) in Loma Linda, California and Saginaw, Michigan.

2.  Request records reflecting the appellant's 1972 treatment at the United States Naval Hospital for a left hand injury.

3.  Schedule the appellant for a VA examination to determine the severity of his service-connected residuals of a left hand crush injury and PTSD.  

During the course of the appeal, the appellant raised contentions to the effect that a total rating was warranted due to individual unemployability caused by his service-connected disabilities (TDIU).  That issue was ancillary to his claims of entitlement to increased ratings for his PTSD and left hand injury.  Therefore, it had to be considered in conjunction with the increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a TDIU, when the appellant claims he is unable to work due to a service connected disability).  

Following the foregoing development, the AMC raised the appellant's rating for PTSD from 50 percent to 100 percent, effective January 4, 2006, the date that service connection became effective.  That action represented a full grant of the benefits sought with respect to increased rating issue.  Moreover, it effectively rendered moot the issue of entitlement to a TDIU.

When an appellant already has a 100 percent schedular disability, no additional payment of benefits for a TDIU is warranted. Green v. West, 11 Vet. App. 472   (1998); Vettese v. Brown, 7 Vet App. 31, 34-35 (1994); Holland v. Brown, 6 Vet. App. 443 (1994).  However, under certain circumstances, a separate award of a TDIU may be warranted.  For example, a separate TDIU rating predicated on one disability, although perhaps not ratable at the schedular 100 percent level, when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s) . Bradley v. Peake, 22 Vet. App. 280 (2008).  Such circumstances are not present in this case; and, therefore, a separate TDIU rating would be of no benefit to the appellant.  Accordingly, there are no further questions of fact or law with respect to the issues of an increased rating for PTSD or entitlement to a TDIU.  Accordingly, the Board no longer retains jurisdiction over those issues, and neither will be discussed below.  

In addition, the AMC confirmed and continued the 10 percent rating for the appellant's service-connected residuals of a left hand crush injury.  Thereafter, that issue was returned to the Board for further appellate action.

In June 2009, during the course of the appeal, the appellant had a hearing at the RO before the Acting Veterans Law Judge whose signature appears at the end of this decision.  The hearing transcript shows that the Acting Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the appellant's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

After reviewing the record, the Board finds that still-additional development of the evidence is warrant with respect to the issue of entitlement to service connection for a left arm and shoulder disorder.  Accordingly, that issue is addressed in the REMAND portion of the decision below.

The issue of whether there was clear and unmistakable evidence in a 2002 RO decision addressing the Veteran's left shoulder/ arm and left hand disabilities has been raised by the record via a statement from the Veteran in August 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDING OF FACT

The residuals of a left hand crush injury including arthritis of the distal interphalangeal joints and scar, are productive of complaints of pain and weakness.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent have not been met for the residuals of a left hand crush injury including arthritis of the distal interphalangeal joints and scar.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 7805-5010 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to assist him in the development of his claim of entitlement to an increased rating for the residuals of a left hand injury.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In 2006, the VA received the appellant's claim.  Thereafter, the VA notified him of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence the VA would attempt to obtain.  The VA informed him that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  

Following the notice to the appellant, the VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  The VA obtained or ensured the presence of the appellant's service treatment and personnel records; records reflecting his VA treatment from September 2002 to March 2011; a September 2004 statement reflecting the appellant's evaluation by N. E. F., M.D.; the appellant's Social Security records; and  the transcript of the appellant's hearing before the undersigned Acting Veterans Law Judge.  

In September 2002, June 2005, August 2006, May 2010, and August 2012, the VA examined the appellant, in part, to determine the severity of his service-connected left hand disorder.  The VA examination reports show that the examiners reviewed the appellant's medical history; interviewed and examined the appellant, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of his appeal with respect to the issue of entitlement to an increased rating for his service-connected left hand disability.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the issue.

Analysis

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Generally, the relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (in this case, September 2003) until VA makes a final decision on the claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2013).  

Arthritis due to trauma is rated as degenerative arthritis and Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Limitation of motion of individual digits is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Codes 5228 through 5230.  A 10 percent rating is warranted for limitation of motion of the thumb when there is a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is warranted when there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is warranted for limitation of motion of the index or long fingers, when there is a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Any limitation of motion of the ring or little fingers is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  

When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rated as follows:

A 20 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.

A 10 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  

Note 1:  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints. The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions.  38 C.F.R. § 4.45 (f).

In this case, the arthritis in the appellant's left hand is the equivalent of one major joint and does not afford the appellant an avenue for an increased rating under the criteria for rating arthritis with noncompensable limitation of motion.  

Ankylosis could also provide a basis for a higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5216 through 5227.  However, ankylosis affecting the appellant's left hand has not been demonstrated.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the appellant may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40 ; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the appellant's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a appellant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate ratings can be assigned for separate periods from the time service connection became effective.  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In this case, the evidence such as the reports of the appellant's VA examinations in June 2005, August 2006, May 2010, and August 2012, show that his left hand disability is manifested primarily by complaints of pain and weakness.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  

While the appellant reports difficulty tying his shoes, fastening buttons, or picking up a piece of paper off the floor, the appellant has a full range of motion of all of his fingers and thumb.  The fingertips on both of his hands can approximate the transverse crease of his palms; and with the thumb attempting to oppose the fingers, there is no gap between the tip of the thumb and the fingers.  In addition, the appellant's deep tendon reflexes are normal, and he does not demonstrate any loss of sensation in his left hand.  Repetitive motion does not produce additional limitation of function of any finger due to pain, fatigue, measurable weakness, a lack of endurance, or incoordination, and there is no evidence of spasm, swelling, effusion, tenderness, or joint laxity.  He demonstrates normal deep tendon reflexes, and there is no evidence of a loss of sensation.  Given these findings, he does not meet or more nearly approximate the criteria for a rating in excess of 10 percent for his left hand disability.  However, that does not end the inquiry.  The appellant can potentially receive separate disability ratings for scars, if they are productive of separate, additional disability.  Esteban v. Brown, 6 Vet. App. 259, 261-262 (1996); see also, VAOPGCPREC 23-97.  

When the appellant filed his claim in 2006, scars (other than those involving the head, face, or neck) that were deep or that caused limited motion warranted the following ratings:  10 percent for an area or areas exceeding 6 square inches (39 sq. cm.); 20 percent for area or areas exceeding 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar was one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  A 10 percent rating was warranted for scars (other than those on the head, face, or neck) that were superficial and that did not cause limited motion, provided that they covered an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A 10 percent rating was also warranted for scars which were superficial and unstable or which were tender on objective demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2).  Other scars are rated base on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

In 2008, VA revised its regulations for rating skin disorders, specifically scars.  Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (2008) (codified as revised at 38 C.F.R. § 4.118, Diagnostic Codes 7801 - 7805 (2013)).  Generally, those revisions are applicable only claims for benefits received by VA on or after October 23, 2008.  An appellant who the VA rated under Diagnostic Code 7805 before October 23, 2008 can request review under the revisions irrespective of  whether his disability has increased since the last review.  In this case, however, the appellant has not made such a request.  

When he left the service in 1972, the appellant had two 3/4 inch scars on his left hand.  During his August 2006 VA examination, there was a 1 cm by 1 cm scar on his hypothenar eminence.  It was not tender, disfiguring, or ulcerated, nor was it unstable or inflamed.  It was not deep or adherent, and there was no evidence of tissue loss, edema, keloid formation, hyperpigmentation, or abnormal texture.  Moreover, during the August 2012 VA examination, the examiner was unable to locate any scars resulting from the appellant's inservice injury.  In any event, the scars did not demonstrate any evidence of additional disability requiring a separate rating.  

Finally, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the appellant's service-connected left hand disability.  38 C.F.R. § 3.321(b)(1) (2012).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual appellant's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  In such cases, the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the appellant's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Board finds that neither the first nor second Thun element is satisfied here.  The appellant's service-connected residuals of a crush injury of the left hand with arthritis of the distal interphalangeal joint and scars are manifested by signs and symptoms such as complaints of pain and weakness.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the hand and fingers provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, and 5239.  As noted above, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the appellant's disability picture of his left hand.  In short, there is nothing exceptional or unusual about the appellant's residuals of a crush injury of the left hand because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the appellant does not contend, and the evidence of record does not suggest, that his residuals of a crush injury of the left hand have caused him to miss work or have resulted in any hospitalizations.  The Board finds, therefore, that those residuals do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

Entitlement to a rating in excess of 10 percent for the residuals of a left hand crush injury including arthritis of the distal interphalangeal joints and scar is denied.


REMAND

As noted in the Introduction section, additional development of the record is warranted with respect to the issue of entitlement to service connection for a left arm and shoulder disorder.  In part, the appellant contends that such disorder is the result of his service-connected left hand disability.  Accordingly, he maintains that service connection is warranted on a secondary basis.  

Service connection may be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

The appellant's May 2010 VA examination considered the appellant's contentions that his left shoulder and arm disorder had been caused by his service-connected left hand disability.  However, the VA examiner did not consider whether the left arm and shoulder disability had been aggravated by his service-connected left hand disability.  

In its June 2012 remand, the Board directed the AMC to schedule the appellant for a VA examination to determine the nature and etiology of any left shoulder or left arm injury found to be present.  In part, the VA examiner was to determine if the left shoulder and arm disorder was proximately due to or the result of the appellant's service-connected left hand disorder.  Again, the VA examiner considered the appellant's contentions that his left shoulder and arm disorder had been caused by his service-connected left hand disability.  However, the VA examiner did not consider whether the left arm and shoulder disability had been aggravated by his service-connected left hand disability.  Accordingly, the AOJ must take the following actions:

1.  Return the case to the VA examiner who examined the appellant's left arm and shoulder in August 2012.  

The AOJ must ask the VA examiner to review the appellant's claims folder and render an opinion as to whether it is at least as likely as not that the appellant's left shoulder disorder has been AGGRAVATED by his service-connected residuals of a crush injury of the left hand including arthritis of the distal interphalangeal joints and a scar. 

In determining whether there has been aggravation, the examiner must determine whether there has been an increase in the severity of the left arm and shoulder disorder that is proximately due to or the result of a service-connected hand disorder, and not due to the natural progress of the left arm and shoulder disorder.  

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  
The VA examiner must state HOW AND WHY he or she reached the opinion they did.  If the VA examiner is unable to reach an opinion without resort to SPECULATION, he or she must state why that is so.  

If the examiner who performed the August 2012 VA examination is unavailable, schedule the appellant for an examination to determine the nature and etiology of any left arm or shoulder disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a left arm and/or shoulder disorder is diagnosed, the VA examiner must identify and explain the elements supporting each diagnosis.   

The AOJ must ask the VA examiner to render an opinion as to whether it is at least as likely as not that the appellant's left shoulder disorder has been AGGRAVATED by his service-connected residuals of a crush injury of the left hand including arthritis of the distal interphalangeal joints and a scar. 

In determining whether there has been aggravation, the examiner must determine whether there has been an increase in the severity of the left arm and shoulder disorder that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the left arm and shoulder disorder.  

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  

The VA examiner must state HOW AND WHY he or she reached the opinion they did.  If the VA examiner is unable to reach an opinion without resort to SPECULATION, he or she must state why that is so.  

The appellant is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

In the event that the appellant does not report for a scheduled VA examination, a copy of the notice informing him date, time, and location of the examination must be associated with the claims folder.  If that notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

2.  When the actions requested in part 1 have been completed, the AOJ must undertake any other indicated development. Then, the AOJ must adjudicate the issue of entitlement to service connection for a left arm and shoulder disorder.  In so doing, the AOJ must consider whether the appellant's left arm and shoulder disorder has been AGGRAVATED by a disorder for which service connection has already been established.  

If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of appellants Affairs


